DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard; Bryce (US 6227513 B1.; hereinafter Richard) in view of Bartlett; Robert N. (US 4118002 A; hereinafter Richard).
Regarding claims 1 and 11 Richard teaches:
An apparatus for maintaining the upright position of a pot resting on a surface. (See Fig. 5 #31); (abstract)
the apparatus comprising: a hub including a surface. (See Fig. 1 #8); (Col. 2, lines 31-34)
a support leg attached to the hub, the support leg having a top surface that is substantially planar. (See Fig. 1 #2, 5); (Col. 2, lines 16-18)
and a bracket moveably affixed to the support leg and constructively configured to grip the pot. (See Fig. 5 #20, 31); (Col. 2, lines 20-23)
the bracket comprising: a vertical member having a front surface, a rear surface opposite the front surface, an upper end, and a lower end opposite the upper end defining a length of the vertical member. (See Fig. 3 #20, 27); (Col. 3, lines 1-9)
a horizontal member, projecting outward from the rear at the lower end, wherein the distance the horizontal member projects outward from the rear is less than the length. (See Fig. 3 #20 portion extending from the rear of the bracket); (Col. 3, lines 10-12)
and a bumper projecting outward from the front surface at a location closer to the upper end than the lower end. (See Fig. 3 ridges projecting from front surface #27)
Richard does not explicitly teach wherein the horizontal member projects outward from the rear surface of the bracket. Conversely, the bracket horizontal member of Richard is integral with the rear surface. Bartlett teaches:
A horizontal member projecting outward from the rear surface at a lower end of a vertical member, wherein the distance the horizontal member projects outward from the rear surface is less than the length. (See Fig. 1 #24, 32); (Col. 4, lines 16-21).
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the bracket of Richard with the bracket of Bartlett as an obvious substitution of functional equivalent. One of ordinary skill would have recognized that the functionality of the device would be considered fundamentally the same.
Regarding claim 2 Richard in view of Bartlett, as shown above, discloses all of the limitations of claim 1. Richard further teaches:
wherein the support leg radially extends from the hub. (See Fig. 1 #2, 8); (Col. 2, lines 16-18)
Regarding claim 3 Richard in view of Bartlett, as shown above, discloses all of the limitations of claim 1. Richard further teaches:
wherein the bracket is constructively configured to grip the outside surface of the pot with the bumper. (See Fig. 5 #20, 31); (Col. 3, lines 16-27)
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard in view of Bartlett, further in view of PERLMUTTER HENRY A (US 1684925 A; hereinafter Perlmutter).
Regarding claim 4 Richard in view of Bartlett, as shown above, discloses all of the limitations of claim 1. Richard in view of Bartlett does not teach. Perlmutter teaches:
wherein the support leg is removably attached to the hub. (See Fig. 1 #28, 31); (Page 1, lines 90-99)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the legs of Richard in view of Bartlett to be removably attached to the hub, as taught by Perlmutter, in order to gain the advantages of interchangeable parts, to optimally support containers in a variety of shapes and sizes.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Richard in view of Bartlett, further in view of Reeves, Robert S. (US 20050217170 A1; hereinafter Reeves).
Regarding claim 7 Richard in view of Bartlett, as shown above, discloses all of the limitations of claim 1. Richard in view of Bartlett does not teach. Reeves teaches:
Wherein the pot contains a plant. (See Fig. 1 #25); [0019]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the pot of Richard in view of Bartlett to include a plant, as disclosed by Reeves in order to enhance the aesthetics, and since Richard discloses that the device can hold plant pots (Col. 1, lines 15-19).
Regarding claim 8 Richard in view of Bartlett, as shown above, discloses all of the limitations of claim 1. Richard further teaches:
wherein the support leg is constructed from plastic. (Col. 2, lines 11-18)
Regarding claim 12 Richard in view of Bartlett, as shown above, discloses all of the limitations of claim 11. Richard in view of Bartlett does not teach. Perlmutter teaches:
Support leg is affixed a top surface of a hub. (See Fig. 5 #3, 11, 14, 17); [0018]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the support leg of Richard in view of Bartlett to be affixed to the top surface of the hub, as disclosed by Perlmutter, in order to gain the advantages of interchangeable parts, to optimally support containers in a variety of shapes and sizes.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-8, and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644              

/MONICA L PERRY/Primary Examiner, Art Unit 3644